Citation Nr: 1124395	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-46 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dental injury due to trauma (for compensation or dental treatment purposes).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hemorrhoids.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for vision problems, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for headaches.  

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to non-service-connected pension benefits.

9.  Entitlement to service connection for dental injury due to trauma for compensation or treatment purposes.

10.  Entitlement to service connection for diabetes mellitus.

11.  Entitlement to service connection for hemorrhoids.

12.  Entitlement to service connection for vision problems, to include as secondary to diabetes mellitus.

13.  Entitlement to service connection for a psychiatric disorder to include a personality disorder and posttraumatic stress disorder (PTSD).

14.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

15.  Entitlement to special monthly pension (SMP).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served in the Alabama Army National Guard with periods of active duty for training (ACDUTRA) from October 1974 to March 1975 and from July 9, 1977 to July 23, 1977.  He also had a period of active duty from May 1978 to November 1979.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that declined to reopen claims for service connection for hemorrhoids, dental trauma, diabetes mellitus, vision problems, headaches, and a personality disorder.  The RO also denied service connection for tinnitus and PTSD; and denied entitlement to nonservice-connected pension, SMC and SMP.  The Veteran appealed that decision to the Board. 

The Board has characterized the Veteran's claim for service connection for residuals of dental trauma as seeking entitlement to both compensation and dental treatment.  A claim for service connection for dental trauma was received in March 2007 in a statement from the Veteran.  At that time, the Veteran did not specify whether he was seeking service connection for compensation or treatment purposes.  A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Accordingly, the Board has determined that claims for both compensation and dental treatment have been filed.   

As to the issue of reopening a previously denied claim for service connection for a personality disorder; and the new claim of entitlement for service connection for PTSD, these issues have been recharacterized as entitlement to service connection for a psychiatric disability, to include bipolar disorder, depression, and PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

The issues of entitlement to service connection for hemorrhoids, dental trauma, diabetes mellitus, vision problems, and an acquired psychiatric disorder; and entitlement to SMP and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO denied service connection for hemorrhoids, dental trauma, diabetes mellitus, vision problems, and headaches.  The Veteran was notified of this decision and of his appellate rights, but he did not perfect an appeal.

2.  The evidence received since the April 2003 rating decision is new, relates to unestablished facts necessary to substantiate the claims, and raises a possibility of substantiating the claims.

3.  Resolving doubt in the Veteran's favor, headaches had their onset in service.

4.  Competent medical evidence establishes that the Veteran does not have a current tinnitus disability.

5.  The Veteran did not have active military service during a period of war.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2010).

2.  The evidence received since the April 2003 rating decision is new and material; the claims of entitlement to service connection for service hemorrhoids, dental trauma, diabetes mellitus, vision problems, and headaches are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Resolving doubt in the Veteran's favor, headaches were incurred in active military service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. 38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  The criteria for basic eligibility for nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ §3.2, 3.3 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specific to requests to reopen, a Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this decision, the Board reopens the Veteran's claim for hemorrhoids, dental trauma, diabetes mellitus, vision problems, and headaches.  The Board has also granted service connection for headaches.  As such, no discussion of VA's duty to notify and assist is necessary with respect to these issues.

As to the issue of service connection for tinnitus, the notice requirements regarding service connection were accomplished in a May 2007 letter, provided before the adjudication of the claim.  Regarding the issue of entitlement to non-service-connected pension benefits, the notice requirements were accomplished in a November 2007 letter, following the initial adjudication of the claim.  To the extent that the November 2007 letter was issued after the rating decision, the Board notes that the claim was thereafter readjudicated by way of supplemental statements of the case, to include the most recent one, which was dated in December 2010.  As thus, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service, VA and private treatment records, and records from the Social Security Administration (SSA) have been obtained and he has been provided VA examinations in connection with this claim.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Thus, the Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.

II. Claims to Reopen

In an April 2003 rating decision, service connection was denied for headaches, hemorrhoids, dental injury due to trauma, diabetes mellitus, and vision problems because the evidence of record did not show that these disorders were incurred in service or were etiologically related to military service.  The RO notified the Veteran of his appellate rights by way of a May 12, 2003 letter.  The Veteran filed a Notice of Disagreement (NOD) regarding the RO's decision, but did not perfect his appeal.  Thus, the April 2003 RO decision became final.  38 U.S.C.A. § 7105.

At the time of the April 2003 RO decision, the evidence consisted of service treatment records, VA examination reports dated in February 1981 and July 1986, private treatment records dated from December 1998 to January 2001, and VA treatment records dated from April 1986 to January 2003.  

Service treatment records are negative for complaints or treatment for dental trauma, diabetes, or vision problems.  On the Veteran's Report of Medical History, completed in association with a September 1979 separation examination, he reported bad headaches.  The examining physician diagnosed headaches, frontal with hot weather.  The service dental records show that the Veteran received dental treatment for caries involving two teeth.  The dental records do not indicate any missing teeth, due to trauma or surgical extraction.  A National Guard service record dated in June 1980 shows the Veteran complained of hemorrhoids and he was diagnosed with external and internal hemorrhoids.  The July 1986 post-service VA examination report shows the Veteran reported having hemorrhoids.  The private records showed treatment for migraine headaches, hemorrhoids, and other health problems.  The VA records showed diagnoses and treatment for migraine headaches, hemorrhoids, tooth and gum decay with multiple tooth extractions since 2001, bipolar disorder, opiate and drug dependency, neurotic depression, and presbyopia.  A January 2003 treatment note shows a diagnosis of new-onset diabetes mellitus, type 2.  

The RO received the instant petition to reopen these claims in March 2007.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court recently held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

Additional evidence associated with the claims folder since the April 2003 rating decision includes, in pertinent part:  VA treatment records dated from January 2003 to July 2010, SSA records, private medical records, a transcript of RO hearing testimony presented in April 2004, and statements from the Veteran and his sister dated in June 2003.  

The VA records reflect treatment for migraine headaches, hemorrhoids, diabetes, presbyopia and dry eyes, and periodontal disease with multiple teeth extractions.  The private records show treatment for headaches.  The April 2004 hearing transcript reflects that the Veteran testified his headaches had been present during and since service and were secondary to the excessive noise and stress of service.  He also testified that his hemorrhoids had manifested during service and have continued since then.  He testified that he fell from an armored personnel carrier (APC) or a track in 1978 and knocked out several of his teeth.  He indicated that he received private dental treatment in 1984 or 1985, but began receiving VA treatment in 2001.  The Veteran testified that he was unable to relate his diabetes mellitus to service and did not know if he had any symptoms during service, but he indicated that his blurred vision was related to his diabetes.  In the June 2003 statement, the Veteran's sister indicated that the Veteran had vision problems and headaches since his July 1977 motor vehicle accident during service.

The Board notes that in the April 2003 rating decision, the RO denied service connection on the basis that the evidence did not show these conditions manifested during service or that they were etiologically related to service.  The Veteran's April 2004 hearing testimony is new as it was not considered in the April 2003 rating decision.  His testimony that he experienced headaches, hemorrhoids, and dental problems in service, with a continuity of similar symptomatology since, is material because it relates to a causal nexus- an element that was previously unestablished.  Likewise, the June 2003 statement from the Veteran's sister regarding the Veteran's vision problems in service following his motor vehicle accident, and a continuity of vision problems since service is also material because it relates to causal nexus that was previously unestablished.  Her statement is also presumed credible.  As new and material evidence has been received, the claims for service connection for hemorrhoids, dental trauma, headaches, diabetes mellitus, and vision problems are considered reopened.  

III. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Headaches

Service treatment records do not reflect treatment for headaches.  However, the Veteran reported frequent and severe headaches during his September 1979 separation examination, and was diagnosed with headaches, frontal with hot weather.  Post-service VA and private medical records reflect treatment for ongoing chronic migraine headaches.  At a hearing held before a DRO in April 2004, the Veteran testified that his headaches that had been present since service.  

Based on the record, a current disability has been established.  The Board notes that the Veteran's statements are competent to establish that he has readily identifiable symptoms such as headache pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  Here, the Veteran credibly reports that his headaches first manifested during service and have continued since.  He is competent to report a continuity of symptomatology, and such continuity can serve to satisfy the requirement for a nexus between an in-service event and a current disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the post-service VA and private treatment records show diagnoses and treatment for chronic migraine headaches.  Thus, the required nexus is met.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service connection for headaches.  See 38 U.S.C.A. §§ 1154, 5107(b).   


Tinnitus

Service treatment records are negative for tinnitus.  Post-service VA and private treatment records do not reflect findings of tinnitus.  The Veteran was afforded a VA audiology examination in May 2007 at which time he reported bilateral tinnitus had been present for about 5-6 years.  The examiner opined that due to the recent onset of tinnitus, it was not likely due to military noise exposure.  In a July 2007 statement, the Veteran reported that during military training between May and September 1978,  a dummy grenade launcher was fired and the "fire" passed right by his right ear.

The Veteran underwent another VA audiology examination in May 2009.  He complained of vertigo that began in 2003 and of hearing a swooshing sound especially with his sinus problems.  He also reported that his ears hurt when he blew his nose.  The examiner did not provide a diagnosis of tinnitus, but did note that further medical follow-up by an ear, nose, and throat (ENT) physician was indicated for the Veteran's complaints of dizziness and sinus issues.  

In an addendum received in December 2009, and in response to the question of whether the Veteran's tinnitus was caused by his service-connected hearing loss disability, the examiner stated that tinnitus does not cause hearing loss and hearing loss does not cause tinnitus.  The examiner provided a lengthy explanation as to several possible etiologies of tinnitus, though none were specific to the Veteran and his history.  She stated that the prior audiologists had recommended evaluation by an ENT specialist due to the Veteran's type C tympanograms, mixed hearing loss, dizziness, and sinus complaints.  She deferred an opinion to another provider.  In another addendum received in January 2010, the examiner stated that she cannot give an opinion on tinnitus without resorting to pure speculation.  She again recommended that the Veteran see an ENT specialist. 

The Veteran was afforded an ear disease examination in April 2010.  The examiner stated that she had reviewed the claims file (including the prior examination reports) and also provided a brief synopsis of the Veteran's pertinent history.  The examiner noted that the Veteran had been diagnosed with bipolar disorder, tobacco use disorder, diabetes mellitus, general anxiety disorder, and neurotic depression.  He was also diagnosed with alcohol dependence, opioid dependence, and cocaine dependence - all in remission.  Upon questioning, the Veteran reported that he takes many psychiatric medications.  He often hears music in his ears, and occasionally a "bam bam" sound.  He did not describe chronic buzzing, ringing, or popping in his hears.  Following the clinical interview and physical examination, the examiner was unable to provide a diagnosis of tinnitus.  She stated that the Veteran did not describe tinnitus and the abnormal sounds that the Veteran described suggested auditory hallucinations which would not be surprising given his bipolar disorder.  The "equilibrium problems" were consistent with vertigo and a fear of heights.

The Board finds that service connection for tinnitus is not warranted.  Tinnitus is not shown to have manifested during active service and the Veteran does not contend otherwise.  The probative evidence establishes that the Veteran does not have a current tinnitus disability.  Two VA audiologists indicated that an ENT evaluation was necessary to determine whether he had tinnitus that was related to military service.  A VA ENT specialist has opined that the Veteran does not currently have a disability manifested as tinnitus.  This opinion is considered competent and probative as it was based on an interview and physical examination of the Veteran and was supported with an adequate clinical rationale.  

The Board acknowledges that the Veteran is competent to report symptoms that he personally experiences and thus, has considered his contention that his current symptoms are indicative of a tinnitus disability.  However, the Board finds that his lay contention is outweighed by the more probative VA medical opinion that does not indicate a current tinnitus disability.  Further, even if the Veteran's lay statements regarding his symptoms were sufficient to establish a current tinnitus disability, there is no competent evidence of military etiology and the Veteran does not report a continuity of tinnitus since service.  

Service connection is only available for injury or disease resulting in disability. See 38 C.F.R. § 3.303(a).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As a current tinnitus disability is not shown, the Veteran's claim must be denied.

IV. Non Service-connected Pension Benefits

Pension benefits are payable to a veteran who served in the active military, naval, or air service for ninety (90) days or more during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  Periods of war material to the present claim include (1) the Vietnam era, a war constituting a period ending May 7, 1975, inclusive; and (2) the Persian Gulf War, beginning August 2, 1990, inclusive.  38 C.F.R. § 3.2.  There are no periods of war dated after the end of the Vietnam Era, on May 7, 1975, and before the beginning of the Persian Gulf War, on August 2, 1990. Id. 

The Board notes that the Veteran had ACDUTRA service from October 1974 to May 1975.  This period of service was during the Vietnam era, and thus within a period of war.  See 38 U.S.C.A. § 101(29).  However, ACDUTRA service is not considered "active military service" unless the Veteran was disabled from a disease or injury incurred in or aggravated in line of duty.  See 38 U.S.C.A. § 101 (24).  The Veteran has not established service connection for any injury or disease during this period of service or any other period of ACDUTRA or INACDUTRA service, nor does he allege that his back, neck, and psychiatric disorders (or any other disabilities for which appeals are pending) are related to this period of service.  The Board also notes that service connection for hearing loss and headaches have been established based on his period of active duty service that extended from 1978 to 1979 (i.e. not during a period of war).  Based on these findings, the Veteran did not serve in the active military, naval, or air service for a period of 90 days or more during a period of war.

The Veteran's period of active duty service, from May 1978 to November 1979, begins after the end of the Vietnam era and ends before the beginning of the Persian Gulf War.  Thus, no part of this period of active service is within a period of war.  Accordingly, he does not meet the criteria for basic eligibility for entitlement to VA disability pension benefits.  38 C.F.R. § 3.3.

ORDER

New and material evidence has been received to reopen service connection for residuals of dental trauma; the claim is reopened.  To this extent, the appeal is granted.

New and material evidence has been received to reopen service connection for a diabetes mellitus; the claim is reopened.  To this extent, the appeal is granted.

New and material evidence has been received to reopen service connection for headaches; the claim is reopened.  To this extent, the appeal is granted.

New and material evidence has been received to reopen service connection for hemorrhoids; the claim is reopened.  To this extent, the appeal is granted.

New and material evidence has been received to reopen service connection for vision problems; the claim is reopened.  To this extent, the appeal is granted.

Service connection for headaches is granted.

Service connection for tinnitus is denied.    

Entitlement to non-service-connected pension benefits is denied. 


REMAND

Service Connection Claims

The Veteran seeks service connection for hemorrhoids, an acquired psychiatric disorder, and residuals of dental trauma.  He reports the onset of these conditions was during service and that they have continued since discharge.  

Service treatment records show the Veteran was treated for hemorrhoids in June 1980.  He has testified that he had hemorrhoids during service and they have continued since then.  Service records also show that he complained of nerves problems, confusion, and an inability to sleep at night.  At a separation physical examination, the Veteran reported symptoms of depression, excessive worry, and nervous trouble.  The examining physician stated that he was depressed with Army life.  Moreover, an October 1980 private medical report reflects that the Veteran was diagnosed as having "nervous tension, anxiety and depression."  The Veteran has also credibly reported a continuity of psychiatric symptoms since service.  The post-service medical treatment records and a July 2007 competent and credible statement from his sister corroborate his report of continuity of psychiatric symptoms since service.

The Veteran also asserts that he sustained dental trauma after he fell from an APC in service.  He states that several of his teeth were cracked or knocked out.  He reports that he began receiving private dental treatment in 1984 or 1985 shortly after leaving the National Guard, and that he had to have several teeth extracted by the VA beginning in 2001.  He essentially contends that the problem caused by dental trauma continued after his discharge with resulting extraction of many of his teeth.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In light of his competent report of his hemorrhoid, psychiatric, and dental symptoms, and given that he has not been afforded VA examinations during this appeal, the Board finds that these issues must be remanded for examinations.  

Additionally, the Board finds that the Veteran has not been provided notice that fully complies with the provisions of the VCAA regarding his claim for service connection for dental trauma for both treatment and compensation purposes.  The May 2007 VCAA letter only provided notice regarding general service connection requirements.  It did not notify the Veteran of the evidence necessary to substantiate his claim with the necessary particularity in regards to claims for VA dental benefits, for which VA has specially adopted regulations.  

The Board notes that claims for dental treatment under 38 C.F.R. § 17.161 (2010) are often forwarded to the VA Medical Center (VAMC) dental clinic for determination of eligibility.  See VA Adjudication Manual Rewrite, M- 21-1MR, Part IV, subpart ii.1.A.2.c and Part IX, subpart ii.2.2.  Here, VA treatment records indicate that the Veteran has been receiving dental treatment under 38 U.S.C. Chapter 17 (Class VI eligibility).  However, it is unclear whether a claim for service connection for residuals of dental trauma for treatment purposes has been adjudicated by the VAMC.  Upon remand, the RO should determine whether the VAMC has adjudicated the issue of service connection for residuals of dental trauma for treatment purposes.  If the VAMC has decided the claim, all evidence associated with that adjudication should be made part of the record.  If the claim has not been decided, the RO (or the VAMC if the RO determines that referral of the claim is appropriate) should adjudicate the claim in the first instance to avoid prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that the jurisdiction of the Board is limited to deciding questions in 'appeals' of decisions by the VA).

The Veteran also seeks service connection for diabetes mellitus.  He also contends that his current vision problems are caused or aggravated by his diabetes mellitus disability.  The Veteran has not been afforded a VA examination with respect to these claims either.  An examination is necessary to determine if the current diabetes mellitus is related to military service, and whether his vision problems are related to service or to any disability which is already service-connected.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claimed vision problems secondary to diabetes mellitus, the Veteran has not been notified of the information and evidence needed to substantiate a claim for secondary service connection under 38 C.F.R. § 3.310.  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 (2010) and compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  This should be accomplished upon remand.

Finally, the Board notes that the Veteran had previously identified private dental treatment from Dr. Carter, in Hamilton, Alabama.  The RO has not yet sought these records.  VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits.  It does not appear that efforts were made to obtain these records.  38 C.F.R. § 3.159(c) (2010).  

Special Monthly Pension (SMP) 

The RO denied the Veteran's claim for SMP in a November 2010 rating decision.  The Veteran expressed his disagreement with that rating decision in a January 2011 statement.  The Board accepts that statement as a timely notice of disagreement (NOD) with respect to that claim.  See 38 C.F.R. § 20.201 (2010).  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to that claim.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Special Monthly Compensation (SMC)

Additionally, the Board notes that an assignment of SMC benefits are dependent, in part, on a calculation of the overall disability percentage that a Veteran has for his service- connected disabilities, whether or not they cause his occupational impairment, and the nature and severity of his service-connected disabilities.  The Board has granted service connection for headaches in the instant decision, and is remanding other service connection claims.  There also is a separate appeal pending for service connection for back and neck disorders and for an increased rating for service-connected hearing loss.  All of these issues could potentially affect the Veteran's eligibility for SMC, thus the claims for SMC is deemed "inextricably intertwined" with those pending claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).).  Therefore, the Board is deferring action on the issue of entitlement to SMC until after the Board has the opportunity to adjudicate the service connection issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding his claims for service connection for residuals of dental trauma for both compensation and treatment purposes.  

2.  The Veteran must be notified of the information and evidence needed to substantiate a claim for secondary service connection under 38 C.F.R. § 3.310 with respect to claimed vision problems secondary to diabetes.

3.  Determine whether a claim for service connection for residuals of dental trauma for treatment purposes was referred to and adjudicated by the VAMC.  If the claim has been decided, associate all evidence pertaining to this adjudication with the claims file.  If the claim has not been decided, ensure that it is adjudicated, either at the VAMC or at the AOJ. 

4.  Issue the Veteran an SOC as to his claim seeking entitlement to SMP, to include notification of the need to timely file a substantive appeal to perfect his appeal on that issue.

5.  Contact the Veteran and request that he identify any and all VA and private medical treatment providers that may have records relevant to his claims that are not already of record.  After securing any necessary authorization obtain such records, to include any dental treatment records from Dr. Carter, in Hamilton, Alabama.  All development efforts must be in writing and associated with the claims file.

6.  Thereafter, the RO should make arrangements with appropriate VA medical facilities for VA examinations.  The claims file should be reviewed by the examiners and that review should be indicated in the examination reports.  Any indicated tests should be accomplished.  The examiners are asked to provide opinions as to whether it is at least as likely as not that hemorrhoids, diabetes mellitus, vision problem, dental conditions, and any currently diagnosed psychiatric disorder (to include PTSD, bipolar disorder, and depressive disorder), had their onset during service, were manifested within one year of discharge, or are otherwise causally related to service.  In offering this assessment, the examiners must acknowledge and discuss the competent lay report of the Veteran regarding the onset and chronicity of his symptoms.

With regard to his psychiatric disability claim, the examiner must acknowledge and discuss the competent and credible lay report by the Veteran and his sister of behavior changes and psychiatric problems since service, and the diagnosis of psychiatric disability within one year of his discharge.

Regarding the vision problems, the appropriate examiner should also opine as to whether it is at least as likely as not that it was either caused and/or aggravated by the Veteran's claimed diabetes mellitus disability.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination reports.  In addition, the examiners must acknowledge and discuss lay evidence regarding any continuity of symptomatology since service.  

If the VA examiners determine that they are unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the reports, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

7.  Then, readjudicate the issues on appeal, to include the issue of entitlement to SMC.  If the desired benefits are not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


